DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-10 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to an analyte monitoring system, which is a generic computer element performing a method which is an abstract idea. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 1 is as follows: 
Step 1: Claim 1 is drawn to a generic computer element for performing a process of computing and displaying. 
Step 2A - Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations: 
[Al] 1. An analyte monitoring system comprising: …configured to generate one or more sensor measurements indicative of an amount or concentration of an analyte in a medium; [B1]…configured to use at least the one or more sensor measurements to calculate a first raw value corresponding to a first time, wherein the first raw value is an analyte level; …configured to receive the first raw value corresponding to the first time; [C1] a user interface; [Dl] …configured to: use the user interface to display a graph including at least the first raw value at the first time; [E1] use at least the first raw value to calculate a first smoothed value corresponding to the first time; [F1] determine whether the first raw value triggered a first alarm for the first raw value being above a first threshold value; [G1] determine whether the first raw value triggered a second alarm for the first raw value being below a second threshold value; [H1] if the first raw value was determined to have triggered the first alarm, determine whether the first smoothed value is not above the first threshold value; [I1] if the first raw value was determined to have triggered the second alarm, determine whether the first smoothed value is not below the second threshold value; [J1] if the first raw value was determined to have triggered the first alarm and the first smoothed value was determined to be not above the first threshold value, recalculate the first smoothed value to be above the first threshold value; [K1] if the first raw value was determined to have triggered the second alarm and the first smoothed value was determined to be not below the second threshold value, recalculate the first smoothed value to be below the second threshold value; [L1] update the graph by replacing the first raw value with the first smoothed value at the first time. These elements [A1]-[L1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper. 
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] an analyte sensor;  [B2] a transceiver; [C2] a display device... [D2] a transceiver interface device… [E2] a computer including a non-transitory memory and a processor.
These elements [A2]-[E2] of claim 1 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[E2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). 
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[E2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process. 
Claims 2-10 and claim 41 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). 

Claims 11-20 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 11 is directed to method performed by an analyte monitoring system, which is an abstract idea. Claim 11 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 11 is as follows: 
Step 1: Claim 11 is drawn to a process. 
Step 2A - Prong One: Claim 11 recites an abstract idea. In particular, claim 11 recites the following limitations: 
[Al] 11. A method performed by an analyte monitoring system, the method comprising: [B1] using…of the analyte monitoring system to generate one or more sensor measurements indicative of an amount or concentration of an analyte in a medium; [C1] using…of the analyte monitoring system to use at least the one or more sensor measurements to calculate a first raw value corresponding to a first time, wherein the first raw value is an analyte level; [D1] using…of the analyte monitoring system to receive receiving a first raw value corresponding to a first time; [E1] using a user interface…to display a graph including at least the first raw value at the first time; [F1] using…to use at least the first raw value to calculate a first smoothed value corresponding to the first time; [G1] using…to determine that (a) the first raw value triggered a first alarm for the first raw value being above a first threshold value and the first smoothed value is not above the first threshold value or (b) the first raw value triggered a second alarm for the first raw value being below a second threshold value and the first smoothed value is not below the second threshold value; [H1] using…to, in response to determining that (a) the first raw value triggered the first alarm and the first smoothed value is not above the first threshold value or (b) the first raw value triggered the second alarm and the first smoothed value is not below the second threshold value, recalculate the first smoothed value to be (a) above the first threshold value if the first raw value triggered the first alarm or (b) below the second threshold value if the first raw value triggered the second alarm; and [I1] using…to update the graph by replacing the first raw value with the first smoothed value at the first time. These elements [A1]-[I1] of claim 11 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper. 
Step 2A - Prong Two: Claim 11 recites the following limitations that are beyond the judicial exception: [A2] an analyte sensor; [B2] a transceiver; [C2] a display device; 
The elements [A2]-[C2] of claim 11 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[C2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Step 2B: Claim 11 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[B2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements do not integrate the exception into a practical application of the exception and does not amount to significantly more than the above-judicial exception (the abstract idea).
In view of the above, the additional element does not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 12-20 and 42 depend from claim 11, and recite the same abstract idea as claim 11. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10-15, 17, 20, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath et al. (U.S. Pub. No. 2019/0357852) (applicant disclosed) in view of Keenan et al. (U.S. Pub. No. 2010/0168538) (applicant disclosed).
Regarding claim 1, Kamath discloses:
An analyte monitoring system (abstract discloses a system for monitoring analytes concentration) comprising: an analyte sensor configured to generate one or more sensor measurements indicative of an amount or concentration of an analyte in a medium (at least abstract, paragraphs 0002, and 0006 disclose an analyte sensor for measuring analyte); a transceiver configured to use at least the one or more sensor measurements to calculate a first raw value corresponding to a first time, wherein the first raw value is an analyte level (paragraphs 0020-0027 disclose a processor for processing and calculating the sensor data and Figures 3B, 4A, 5, paragraphs 0251 and 0336-0344 disclose wherein the sensor measurement data contains a value corresponding to a first time point); and a display device (paragraphs 0338 and 0349-0350 disclose at least an LCD display 416e for displaying data) comprising: a transceiver interface device (receiver 300/ RF transceiver 404) configured to receive the first raw value corresponding to the first time (Figures 3B, 4A, 5, paragraphs 0251 and 0336-0344 disclose wherein the transceiver receives the sensor data and wherein the sensor data contains a value corresponding to a first time point); a user interface (user interface 416); and a computer including a non-transitory memory and a processor (at least paragraph 0332), wherein the computer is configured to: use the user interface to display a graph including at least the first raw value at the first time (paragraphs 0141, 0160, and 0338 disclose wherein system displays the raw data values); use at least the first raw value to calculate a first smoothed value corresponding to the first time (paragraph 0328 discloses wherein the sensors make measurements at multiple periods of time and paragraphs 0365, 0484, and 0499 disclose wherein the measurement data taken at the multiple time periods can be filtered or smoothed); determine whether the first raw value triggered a first alarm for the first raw value being above a first threshold value (paragraphs 0353-0354, 0364, 0414, 0491, and 0541 disclose wherein the sensor measurement data or raw data is compared to a threshold value and triggers an alarm when the value is above a threshold); determine whether the first raw value triggered a second alarm for the first raw value being below a second threshold value (paragraphs 00353, 0364, 0414, 0521 disclose wherein the system can compare the measured or raw sensor values to thresholds or danger zones and determines whether the value for a particular period is below a threshold or selected value so as to trigger an alarm); if the first raw value was determined to have triggered the first alarm, determine whether the first smoothed value is not above the first threshold value (paragraphs 0353-0354, 0364, 0414, 0491, and 0541 disclose wherein the sensor measurement data or raw data is compared to a threshold value and triggers an alarm when the value is above a threshold and paragraphs 0470 (lines 22-37), 0514, 0533, and 0572 disclose wherein the system uses filters to smooth the data signal values and compares the smoothed or filtered values to one or more thresholds to determine whether the value is above and/or below a certain value such that the system can compare the smoothed data signal to the threshold value if the raw data is above a threshold so as to trigger an alarm and paragraphs 0353 and 0364 disclose wherein filtered or smoothed as well as raw data is compared to a same threshold); if the first raw value was determined to have triggered the second alarm, determine whether the first smoothed value is not below the second threshold value (paragraphs 00353, 0364, 0414, 0521 disclose wherein the system can compare the measured or raw sensor values to thresholds or danger zones and determines whether the value for a particular period is below a threshold or selected value so as to trigger an alarm and paragraphs 0470, 0514, 0533, and 0572 disclose wherein the system uses filters to smooth the data signal values and compares the smoothed or filtered values to one or more thresholds to determine whether the value is above and/or below a certain value such that the system can compare the smoothed data signal to the threshold value if the raw data is below a threshold so as to trigger an alarm and paragraphs 0353 and 0364 disclose wherein filtered or smoothed as well as raw data is compared to a same threshold); if the first raw value was determined to have triggered the first alarm and the first smoothed value was determined to be not above the first threshold value, recalculate the first smoothed value (paragraphs 0353-0354, 0364, 0414, 0491, and 0541 disclose wherein the sensor measurement data or raw data is compared to a threshold value and triggers an alarm when the value is above a threshold and paragraphs 0470 (lines 22-37), 0514, 0533, and 0572 disclose wherein the system uses filters to smooth the data signal values and compares the smoothed or filtered values to one or more thresholds to determine whether the value is above and/or below a certain value and paragraphs 0088, 0103, 0128, 0131 disclose wherein the system calculates rate of change values from the filtered or smoothed signal data and wherein a filter or smoothing can be applied to the calculated rate of change value based on the determined noise signal value and wherein the system can further recalculate the filtered or smoothed data by adding the residual signal such that the system can recalculate the smoothed value if the raw and not the smoothed data is above a threshold); if the first raw value was determined to have triggered the second alarm and the first smoothed value was determined to be not below the second threshold value, recalculate the first smoothed value (paragraphs 00353, 0364, 0414, 0521 disclose wherein the system can compare the measured or raw sensor values to thresholds or danger zones and determines whether the value for a particular period is below a threshold or selected value so as to trigger an alarm and paragraphs 0470, 0514, 0533, and 0572 disclose wherein the system uses filters to smooth the data signal values and compares the smoothed or filtered values to one or more thresholds to determine whether the value is above and/or below a certain value and paragraphs 0088, 0103, 0128, 0131 disclose wherein the system calculates rate of change values from the filtered or smoothed signal data and wherein a filter or smoothing can be applied to the calculated rate of change value based on the determined noise signal value and wherein the system can further recalculate the filtered or smoothed data by adding the residual signal such that the system can recalculate the smoothed value if the raw value and not the smoothed data is below a threshold); and update the graph by replacing the first raw value with the first smoothed value at the first time (See figures 3C, 3D, 4B, 12 and paragraphs 0465 and 0558 which disclose wherein the interface displays filtered or smoothed data).
Yet Kamath does not disclose:
wherein the first smoothed value is recalculated to be above the first threshold value; wherein the first smoothed value is recalculated to be below the second threshold value.
However, in the same field of glucose sensor signal filtering systems, Keenan discloses:
wherein the first smoothed value is recalculated to be above the first threshold value (paragraphs 0074-0076 disclose wherein the sensor signal values are filtered or smoothed and then compared with a group or threshold and then adjusted to be above or below the threshold value); wherein the first smoothed value is recalculated to be below the second threshold value (paragraphs 0074-0076 disclose wherein the sensor signal values are filtered or smoothed and then compared with a group or threshold and then adjusted to be above or below the threshold value).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first smoothed value is recalculated to be above the first threshold value; wherein the first smoothed value is recalculated to be below the second threshold value, as taught by Keenan, such that the recalculated smoothed value of Kamath can be adjusted above or below a threshold value in order to eliminate or modify sensor values that are outside noise thresholds so as to provide dynamic smoothing or filtering in order improve the signal data quality for analysis by achieving desired sensitivity and resolution. 
Regarding claim 2, Kamath in view of Keenan discloses the device of claim 1, Kamath further discloses:
wherein a first smoothing algorithm is used to calculate the first smoothed value (paragraph 0328 discloses wherein the sensors make measurements at multiple periods of time and paragraphs 0365, 0484, and 0499 disclose wherein the measurement data taken at the multiple time periods can be filtered or smoothed).
Yet Kamath does not disclose:
a second smoothing algorithm is used to recalculate the first smoothed value, and the second smoothing algorithm is different than the first smoothing algorithm.
However, in the same field of glucose sensor signal filtering systems, Keenan discloses:
a second smoothing algorithm is used to recalculate the first smoothed value, and the second smoothing algorithm is different than the first smoothing algorithm (paragraphs 0074-0076 and 0083 disclose wherein the sensor signal values are filtered or smoothed and then compared with a group or threshold and then adjusted to be above or below the threshold value and wherein a different calculation or algorithm is used based on whether the calculated signal value is above or below a threshold and wherein multiple different filter or smoothing path and schemes are used).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a second smoothing algorithm is used to recalculate the first smoothed value, and the second smoothing algorithm is different than the first smoothing algorithm, as taught by Keenan, in order to eliminate or modify sensor values that are outside noise thresholds so as to provide dynamic smoothing or filtering in order improve the signal data quality for analysis by achieving desired sensitivity and resolution. 
Regarding claim 3, Kamath in view of Keenan discloses the device of claim 2, Kamath further discloses:
wherein a degree of a polynomial is used in the first smoothing algorithm (see paragraphs 0413, 0511, and 0532) and wherein a greater degree of polynomial can be used in filtering and smoothing (paragraph 0511 discloses wherein multiple increasing degrees of polynomials can be used for filtering or smoothing the data).
Yet Kamath does not disclose:
wherein the second smoothing algorithm is different than the first smoothing algorithm.
However, in the same field of glucose sensor signal filtering systems, Keenan discloses:
wherein the second smoothing algorithm is different than the first smoothing algorithm (paragraphs 0074-0076 and 0083 disclose wherein the sensor signal values are filtered or smoothed and then compared with a group or threshold and then adjusted to be above or below the threshold value and wherein a different calculation or algorithm is used based on whether the calculated signal value is above or below a threshold and wherein multiple different filter or smoothing path and schemes are used).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Kamath to incorporate wherein a degree of a polynomial used in the second smoothing algorithm is greater than a degree of a polynomial used in the first smoothing algorithm, as Kamath teaches wherein a greater degree of polynomial can be used in filtering and smoothing and Keenan teaches wherein the first and second smoothing algorithm can be different. Thus, it would be obvious to combine the teachings of Kamath and Keenan such that the two different smoothing algorithms of Keenan could have different degrees of polynomial, in order to eliminate or modify sensor values that are outside noise thresholds so as to provide dynamic smoothing or filtering in order improve the signal data quality for analysis by achieving desired sensitivity and resolution.
Regarding claim 4, Kamath in view of Keenan discloses the device of claim 2, Kamath further discloses:
wherein the first smoothing algorithm fits raw values to a first degree polynomial (see paragraphs 0413, 0511, and 0532), and fits raw values to a second degree polynomial (paragraph 0511 discloses wherein a second degree polynomials can be used for filtering or smoothing the raw data).
Yet Kamath does not disclose:
a second smoothing algorithm.
However, in the same field of glucose sensor signal filtering systems, Keenan discloses:
a second smoothing algorithm (paragraphs 0074-0076 and 0083 disclose wherein the sensor signal values are filtered or smoothed and then compared with a group or threshold and then adjusted to be above or below the threshold value and wherein a different calculation or algorithm is used based on whether the calculated signal value is above or below a threshold and wherein multiple different filter or smoothing path and schemes are used).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Kamath to incorporate a second smoothing algorithm, as Kamath teaches wherein a greater degree of polynomial can be used in filtering and smoothing and Keenan teaches wherein the first and second smoothing algorithm can be different. Thus, it would be obvious to combine the teachings of Kamath and Keenan such that the two different smoothing algorithms of Keenan could have different degrees of polynomial, in order to eliminate or modify sensor values that are outside noise thresholds so as to provide dynamic smoothing or filtering in order improve the signal data quality for analysis by achieving desired sensitivity and resolution.
Regarding claim 5, Kamath in view of Keenan discloses the device of claim 2, Kamath further discloses:
wherein the first smoothing algorithm fits raw values to a second degree polynomial (see paragraphs 0413, 0511, and 0532), and fits raw values to a third degree polynomial (paragraph 0511 discloses wherein a second degree polynomials can be used for filtering or smoothing the raw data).
Yet Kamath does not disclose:
a second smoothing algorithm.
However, in the same field of glucose sensor signal filtering systems, Keenan discloses:
a second smoothing algorithm (paragraphs 0074-0076 and 0083 disclose wherein the sensor signal values are filtered or smoothed and then compared with a group or threshold and then adjusted to be above or below the threshold value and wherein a different calculation or algorithm is used based on whether the calculated signal value is above or below a threshold and wherein multiple different filter or smoothing path and schemes are used).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Kamath to incorporate a second smoothing algorithm, as Kamath teaches wherein a greater degree of polynomial can be used in filtering and smoothing and Keenan teaches wherein the first and second smoothing algorithm can be different. Thus, it would be obvious to combine the teachings of Kamath and Keenan such that the two different smoothing algorithms of Keenan could have different degrees of polynomial, in order to eliminate or modify sensor values that are outside noise thresholds so as to provide dynamic smoothing or filtering in order improve the signal data quality for analysis by achieving desired sensitivity and resolution.
Regarding claim 7, Kamath in view of Keenan discloses the device of claim 1, Kamath further discloses:
wherein: the transceiver interface device is further configured to receive a second raw value corresponding to a second time, which is later than the first time (at least paragraphs 0251 and 0328 disclose wherein the raw data stream acquires multiple points of data over periodic time intervals); at least the first and second raw values are used to calculate the first smoothed value corresponding to the first time (paragraph 0328 discloses wherein the sensors make measurements at multiple periods of time and paragraphs 0365, 0484, and 0499 disclose wherein the measurement data taken at the multiple time periods can be filtered or smoothed; see also figure 12) ; and the graph includes the first smoothed value at the first time and the second raw value at the second time but does not include the first raw value at the first time (paragraphs 0334, 0384, and 0424 disclose wherein the system can transmit any combination of raw and/or filtered sensor data and wherein raw sensor data points can be replaced with estimated signal values and figure 4B shows wherein the graph includes trend or smoothed analyte data 446 at first time points and individual estimated analyte data points 448 that are interchangeable with raw data points).
Regarding claim 10, Kamath in view of Keenan discloses the device of claim 1, Kamath further discloses:
wherein the first raw value triggers the first alarm if (1) the first raw value is above the first threshold value and (2) a previous raw value corresponding to a time that most immediately precedes the first time was not above the first threshold value, and the first raw value triggers the second alarm if (1) the first raw value is below the second threshold value and (2) the previous raw value corresponding to the time that most immediately precedes the first time was not below the second threshold value (paragraphs 0093, 0353-0354, 0491, and 0541 disclose wherein the sensor data is compared to a threshold value and triggers an alarm at the time when the value exceeds a threshold such that the alarm is triggered when a first raw value is above the threshold and the previous raw value in the series of measurements was not above the threshold and paragraphs 00353, 0363, 0414, 0502, 0521 disclose wherein the system analyzes and compares the sensor noise and data to a threshold value and triggers an alarm at the time when the value falls below a threshold such that the alarm is triggered when a first raw value is below a second threshold and the previous raw value in the series of measurements was not below the second threshold).
Regarding claim 11, Kamath discloses:
A method performed by an analyte monitoring system (abstract discloses a system for monitoring analytes concentration) the method comprising: using an analyte sensor of the analyte monitoring system to generate one or more sensor measurements indicative of an amount or concentration of an analyte in a medium (at least abstract, paragraphs 0002, and 0006 disclose an analyte sensor for measuring analyte); using a transceiver of the analyte monitoring system to use at least the one or more sensor measurements to calculate a first raw value corresponding to a first time, wherein the first raw value is an analyte level (paragraphs 0020-0027 disclose a processor for processing and calculating the sensor data and Figures 3B, 4A, 5, paragraphs 0251 and 0336-0344 disclose wherein the sensor measurement data contains a value corresponding to a first time point); using a display device  (paragraphs 0338 and 0349-0350 disclose at least an LCD display 416e for displaying data) of the analyte monitoring system to receive the first raw value corresponding to the first time (Figures 3B, 4A, 5, paragraphs 0251 and 0336-0344 disclose wherein the system receives the sensor data and wherein the sensor data contains a value corresponding to a first time point); using a user interface (user interface 416) of the display device to display a graph including at least the first raw value at the first time (paragraphs 0141, 0160, and 0338 disclose wherein system displays the raw data values); using the display device to use at least the first raw value to calculate a first smoothed value corresponding to the first time (paragraph 0328 discloses wherein the sensors make measurements at multiple periods of time and paragraphs 0365, 0484, and 0499 disclose wherein the measurement data taken at the multiple time periods can be filtered or smoothed); using the display device to determine that (a) the first raw value triggered a first alarm for the first raw value being above a first threshold value and the first smoothed value is not above the first threshold value (paragraphs 0353-0354, 0364, 0414, 0491, and 0541 disclose wherein the sensor measurement data or raw data is compared to a threshold value and triggers an alarm when the value is above a threshold and paragraphs 0470 (lines 22-37), 0514, 0533, and 0572 disclose wherein the system uses filters to smooth the data signal values and compares the smoothed or filtered values to one or more thresholds to determine whether the value is above and/or below a certain value such that the system can compare the smoothed data signal to the threshold value if the raw data is above a threshold so as to trigger an alarm) or (b) the first raw value triggered a second alarm for the first raw value being below a second threshold value and the first smoothed value is not below the second threshold value (paragraphs 00353, 0364, 0414, 0521 disclose wherein the system can compare the measured or raw sensor values to thresholds or danger zones and determines whether the value for a particular period is below a threshold or selected value so as to trigger an alarm and paragraphs 0470, 0514, 0533, and 0572 disclose wherein the system uses filters to smooth the data signal values and compares the smoothed or filtered values to one or more thresholds to determine whether the value is above and/or below a certain value such that the system can compare the smoothed data signal to the threshold value if the raw data is below a threshold so as to trigger an alarm); using the display device to, in response to determining that (a) the first raw value triggered the first alarm and the first smoothed value is not above the first threshold value or (b) the first raw value triggered the second alarm and the first smoothed value is not below the second threshold value, recalculate the first smoothed value if the first raw value triggered the first alarm or if the first raw value triggered the second alarm (paragraphs 0353-0354, 0364, 0414, 0491, and 0541 disclose wherein the sensor measurement data or raw data is compared to a threshold value and triggers an alarm when the value is above a threshold and paragraphs 0470 (lines 22-37), 0514, 0533, and 0572 disclose wherein the system uses filters to smooth the data signal values and compares the smoothed or filtered values to one or more thresholds to determine whether the value is above and/or below a certain value and paragraphs 0088, 0103, 0128, 0131 disclose wherein the system calculates rate of change values from the filtered or smoothed signal data and wherein a filter or smoothing can be applied to the calculated rate of change value based on the determined noise signal value and wherein the system can further recalculate the filtered or smoothed data by adding the residual signal such that the system can recalculate the smoothed value if the raw and not the smoothed data is above a threshold); using the display device to update the graph by replacing the first raw value with the first smoothed value at the first time,(See figures 3C, 3D, 4B, 12 and paragraphs 0465 and 0558 which disclose wherein the interface displays filtered or smoothed data)
Yet Kamath does not disclose:
wherein the first smoothed value is recalculated to be above the first threshold value or wherein the first smoothed value is recalculated to be below the second threshold value.
However, in the same field of glucose sensor signal filtering systems, Keenan discloses:
wherein the first smoothed value is recalculated to be above the first threshold value (paragraphs 0074-0076 disclose wherein the sensor signal values are filtered or smoothed and then compared with a group or threshold and then adjusted to be above or below the threshold value) or wherein the first smoothed value is recalculated to be below the second threshold value (paragraphs 0074-0076 disclose wherein the sensor signal values are filtered or smoothed and then compared with a group or threshold and then adjusted to be above or below the threshold value).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first smoothed value is recalculated to be above the first threshold value or wherein the first smoothed value is recalculated to be below the second threshold value, as taught by Keenan, in order to eliminate or modify sensor values that are outside noise thresholds so as to provide dynamic smoothing or filtering in order improve the signal data quality for analysis by achieving desired sensitivity and resolution. 
Regarding claim 12, Kamath in view of Keenan discloses the method of claim 11, Kamath further discloses:
wherein a first smoothing algorithm is used to calculate the first smoothed value (paragraph 0328 discloses wherein the sensors make measurements at multiple periods of time and paragraphs 0365, 0484, and 0499 disclose wherein the measurement data taken at the multiple time periods can be filtered or smoothed).
Yet Kamath does not disclose:
a second smoothing algorithm is used to recalculate the first smoothed value, and the second smoothing algorithm is different than the first smoothing algorithm.
However, in the same field of glucose sensor signal filtering systems, Keenan discloses:
a second smoothing algorithm is used to recalculate the first smoothed value, and the second smoothing algorithm is different than the first smoothing algorithm (paragraphs 0074-0076 and 0083 disclose wherein the sensor signal values are filtered or smoothed and then compared with a group or threshold and then adjusted to be above or below the threshold value and wherein a different calculation or algorithm is used based on whether the calculated signal value is above or below a threshold and wherein multiple different filter or smoothing path and schemes are used).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a second smoothing algorithm is used to recalculate the first smoothed value, and the second smoothing algorithm is different than the first smoothing algorithm, as taught by Keenan, in order to eliminate or modify sensor values that are outside noise thresholds so as to provide dynamic smoothing or filtering in order improve the signal data quality for analysis by achieving desired sensitivity and resolution. 
Regarding claim 13, Kamath in view of Keenan discloses the method of claim 12, Kamath further discloses:
wherein a degree of a polynomial is used in the first smoothing algorithm (see paragraphs 0413, 0511, and 0532) and wherein a greater degree of polynomial can be used in filtering and smoothing (paragraph 0511 discloses wherein multiple increasing degrees of polynomials can be used for filtering or smoothing the data).
Yet Kamath does not disclose:
wherein the second smoothing algorithm is different than the first smoothing algorithm.
However, in the same field of glucose sensor signal filtering systems, Keenan discloses:
wherein the second smoothing algorithm is different than the first smoothing algorithm (paragraphs 0074-0076 and 0083 disclose wherein the sensor signal values are filtered or smoothed and then compared with a group or threshold and then adjusted to be above or below the threshold value and wherein a different calculation or algorithm is used based on whether the calculated signal value is above or below a threshold and wherein multiple different filter or smoothing path and schemes are used).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Kamath to incorporate wherein a degree of a polynomial used in the second smoothing algorithm is greater than a degree of a polynomial used in the first smoothing algorithm, as Kamath teaches wherein a greater degree of polynomial can be used in filtering and smoothing and Keenan teaches wherein the first and second smoothing algorithm can be different. Thus, it would be obvious to combine the teachings of Kamath and Keenan such that the two different smoothing algorithms of Keenan could have different degrees of polynomial, in order to eliminate or modify sensor values that are outside noise thresholds so as to provide dynamic smoothing or filtering in order improve the signal data quality for analysis by achieving desired sensitivity and resolution.
Regarding claim 14, Kamath in view of Keenan discloses the method of claim 12, Kamath further discloses:
wherein the first smoothing algorithm fits raw values to a first degree polynomial (see paragraphs 0413, 0511, and 0532), and fits raw values to a second degree polynomial (paragraph 0511 discloses wherein a second degree polynomials can be used for filtering or smoothing the raw data).
Yet Kamath does not disclose:
a second smoothing algorithm.
However, in the same field of glucose sensor signal filtering systems, Keenan discloses:
a second smoothing algorithm (paragraphs 0074-0076 and 0083 disclose wherein the sensor signal values are filtered or smoothed and then compared with a group or threshold and then adjusted to be above or below the threshold value and wherein a different calculation or algorithm is used based on whether the calculated signal value is above or below a threshold and wherein multiple different filter or smoothing path and schemes are used).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Kamath to incorporate a second smoothing algorithm, as Kamath teaches wherein a greater degree of polynomial can be used in filtering and smoothing and Keenan teaches wherein the first and second smoothing algorithm can be different. Thus, it would be obvious to combine the teachings of Kamath and Keenan such that the two different smoothing algorithms of Keenan could have different degrees of polynomial, in order to eliminate or modify sensor values that are outside noise thresholds so as to provide dynamic smoothing or filtering in order improve the signal data quality for analysis by achieving desired sensitivity and resolution.
Regarding claim 15, Kamath in view of Keenan discloses the method of claim 12, Kamath further discloses:
wherein the first smoothing algorithm fits raw values to a second degree polynomial (see paragraphs 0413, 0511, and 0532), and fits raw values to a third degree polynomial (paragraph 0511 discloses wherein a second degree polynomials can be used for filtering or smoothing the raw data).
Yet Kamath does not disclose:
a second smoothing algorithm.
However, in the same field of glucose sensor signal filtering systems, Keenan discloses:
a second smoothing algorithm (paragraphs 0074-0076 and 0083 disclose wherein the sensor signal values are filtered or smoothed and then compared with a group or threshold and then adjusted to be above or below the threshold value and wherein a different calculation or algorithm is used based on whether the calculated signal value is above or below a threshold and wherein multiple different filter or smoothing path and schemes are used).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Kamath to incorporate a second smoothing algorithm, as Kamath teaches wherein a greater degree of polynomial can be used in filtering and smoothing and Keenan teaches wherein the first and second smoothing algorithm can be different. Thus, it would be obvious to combine the teachings of Kamath and Keenan such that the two different smoothing algorithms of Keenan could have different degrees of polynomial, in order to eliminate or modify sensor values that are outside noise thresholds so as to provide dynamic smoothing or filtering in order improve the signal data quality for analysis by achieving desired sensitivity and resolution.
Regarding claim 17, Kamath in view of Keenan discloses the method of claim 11, Kamath further discloses:
further comprising using the display device to receive a second raw value corresponding to a second time, which is later than the first time (at least paragraphs 0251 and 0328 disclose wherein the raw data stream acquires multiple points of data over periodic time intervals); wherein at least the first and second raw values are used to calculate and re-calculate the first smoothed value corresponding to the first time (paragraph 0328 discloses wherein the sensors make measurements at multiple periods of time and paragraphs 0365, 0484, and 0499 disclose wherein the measurement data taken at the multiple time periods can be filtered or smoothed; see also figure 12); and the graph includes the first smoothed value at the first time and the second raw value at the second time but does not include the first raw value at the first time (paragraphs 0334, 0384, and 0424 disclose wherein the system can transmit any combination of raw and/or filtered sensor data and wherein raw sensor data points can be replaced with estimated signal values and figure 4B shows wherein the graph includes trend or smoothed analyte data 446 at first time points and individual estimated analyte data points 448 that are interchangeable with raw data points).
Regarding claim 20, Kamath in view of Keenan discloses the method of claim 11, Kamath further discloses:
wherein the first raw value triggers the first alarm if (1) the first raw value is above the first threshold value and (2) a previous raw value corresponding to a time that most immediately precedes the first time was not above the first threshold value, and the first raw value triggers the second alarm if (1) the first raw value is below the second threshold value and (2) the previous raw value corresponding to the time that most immediately precedes the first time was not below the second threshold value (paragraphs 0093, 0353-0354, 0491, and 0541 disclose wherein the sensor data is compared to a threshold value and triggers an alarm at the time when the value exceeds a threshold such that the alarm is triggered when a first raw value is above the threshold and the previous raw value in the series of measurements was not above the threshold and paragraphs 00353, 0363, 0414, 0502, 0521 disclose wherein the system analyzes and compares the sensor noise and data to a threshold value and triggers an alarm at the time when the value falls below a threshold such that the alarm is triggered when a first raw value is below a second threshold and the previous raw value in the series of measurements was not below the second threshold).
Regarding claim 41, Kamath in view of Keenan discloses the system of claim 1, Kamath further discloses:
wherein the first raw value is a blood glucose level (at least paragraphs 0009-0015 disclose wherein the sensor measurement data (raw values) are glucose values).
Regarding claim 42, Kamath in view of Keenan discloses the method of claim 11, Kamath further discloses:
wherein the first raw value is a blood glucose level (at least paragraphs 0009-0015 disclose wherein the sensor measurement data (raw values) are glucose values).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath in view of Keenan, as applied to claim 1, and further in view of Kamath et al. (U.S. Pub. No. 2007/0032706) (hereinafter Kamath II).
Regarding claim 6, Kamath in view of Keenan discloses the device of claim 1, yet Kamath does not disclose:
wherein recalculating the first smoothed value comprises recalculating the first smoothed value with smoothing algorithms of increasing polynomial degree until the first smoothed value is above the first threshold value or below the second threshold value.
However, in the same field of glucose sensor systems, Kamath II discloses:
wherein recalculating the first smoothed value comprises recalculating the first smoothed value with smoothing algorithms of increasing polynomial degree until the first smoothed value is above the first threshold value or below the second threshold value (paragraphs 0378-0379 and 0383-0385 disclose wherein the system runs the analyte or data values through a series of at least first and second order algorithms for smoothing or filtering and wherein the system selects the degree or order equation based on the results in comparison to a threshold value). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein recalculating the first smoothed value comprises recalculating the first smoothed value with smoothing algorithms of increasing polynomial degree until the first smoothed value is above the first threshold value or below the second threshold value, as taught by Kamath II, in order find the best matching algorithm for generating the most accurate measurement value based on the input data (paragraphs 0378-0379).
Regarding claim 16, Kamath in view of Keenan discloses the method of claim 11, yet Kamath does not disclose:
wherein recalculating the first smoothed value comprises recalculating the first smoothed value with smoothing algorithms of increasing polynomial degree until the first smoothed value is above the first threshold value.
However, in the same field of glucose sensor systems, Kamath II discloses:
wherein recalculating the first smoothed value comprises recalculating the first smoothed value with smoothing algorithms of increasing polynomial degree until the first smoothed value is above the first threshold value (paragraphs 0378-0379 and 0383-0385 disclose wherein the system runs the analyte or data values through a series of at least first and second order algorithms for smoothing or filtering and wherein the system selects the degree or order equation based on the results in comparison to a threshold value). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein recalculating the first smoothed value comprises recalculating the first smoothed value with smoothing algorithms of increasing polynomial degree until the first smoothed value is above the first threshold value, as taught by Kamath II, in order find the best matching algorithm for generating the most accurate measurement value based on the input data (paragraphs 0378-0379).
Response to Amendment
Applicant amended claims 1-11 and 17-19 in the response filed 03/14/2022.
Applicant added claims 41-42 in the response filed 03/14/2022.
Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. Applicant argues that Kamath does not disclose: “use at least the first raw value to calculate a first smoothed value corresponding to the first time; determine whether the first raw value triggered a first alarm for the first raw value being above a first threshold value; determine whether the first raw value triggered a second alarm for the first raw value being below a second threshold value”, as Kamath discloses using smoothed and calibrated data and not raw data to compare to threshold values. However, this argument is not persuasive as Kamath in paragraphs 0353-0354, 0364, 0414, 0491, and 0541 disclose wherein the system uses sensor measurement data or raw data to compare to threshold values and triggers an alarm when the value is above or below selected threshold values, such that Kamath teaches comparing raw sensor data to threshold values. 
Applicant additionally argues that Kamath fails to disclose: “if the first raw value was determined to have triggered the first alarm, determine whether the first smoothed value is not above the first threshold value; if the first raw value was determined to have triggered the second alarm, determine whether the first smoothed value is not below the second threshold value”, as Kamath does not disclose comparing the smoothed value to the same first and second thresholds as used with the raw data values and that Kamath does not teach the “if” sequence of determining for smoothed values in reference to the thresholds. However, this argument is not persuasive as Kamath in paragraphs 0353 and 0364 disclose wherein filtered or smoothed as well as raw data is compared to the threshold amount such that both the filtered and raw data is compared to a same threshold amount. Additionally, because the system of Kamath compares the raw value and the smoothed value to thresholds, Kamath teaches wherein the system can determine if the smoothed value is above or below threshold values when the raw values are above or below said threshold values, thus teaching or suggesting the claimed limitations. 
Applicant also argues that Kamath in view of Keenan fails to disclose: “if the first raw value was determined to have triggered the first alarm and the first smoothed value was determined to be not above the first threshold value, recalculate the first smoothed value to be above the first threshold value; if the first raw value was determined to have triggered the second alarm and the first smoothed value was determined to be not below the second threshold value, recalculate the first smoothed value to be below the second threshold value”, as Keenan teaches replacing the raw value with an average value and thus does not disclose recalculating the replacement value for the raw value that is above the high noise threshold so that the replacement is value is above the threshold value and the same for when the raw value is below a threshold. However, this argument is not persuasive as Kamath teaches paragraphs 00353, 0364, 0414, 0521 disclose wherein the system can compare the measured or raw sensor values to thresholds or danger zones and determines whether the value for a particular period is below a threshold or selected value so as to trigger an alarm, such that the system teaches determining if the first raw value was determined to have triggered the second alarm. Additionally, Kamath discloses in paragraphs 0470, 0514, 0533, and 0572 wherein the system uses filters to smooth the data signal values and compares the smoothed or filtered values to one or more thresholds to determine whether the value is above and/or below a certain value, such that the system teaches determining whether the first smoothed value was determined to be not below the second threshold value. And Kamath further discloses in paragraphs 0088, 0103, 0128, 0131 wherein the system calculates rate of change values from the filtered or smoothed signal data and wherein a filter or smoothing can be applied to the calculated rate of change value based on the determined noise signal value and wherein the system can further recalculate the filtered or smoothed data by adding the residual signal, such that system recalculates or is at least capable of recalculating the first smoothed value if the prior claimed limitations are present.
Applicant additionally argues that claims 1 and 11 should not be rejected under 35 USC 101 as the claims implement the alleged abstract idea with a particular machine that is integral to the claim. However, this argument is not persuasive as the analyte monitoring system or “particular machine” is simply a generic computer element performing a method which is an abstract idea. The claimed analyte monitoring system is not a particular machine as the analyte monitoring system is not described or disclosed in sufficient detail so as to reasonably interpret said analyte monitoring system as anything other than a generic computer element for performing the method. As described above the claims do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception.
Additionally, Applicant argues that the analyte monitoring system provides improvements to the technological field of analyte monitoring. However, this argument is not persuasive as the claims are directed to an application or function so as to be performed by a an analyte monitoring system and simply enables the system to perform the claimed steps, but there is no evidence to how the claimed process is improving the performance of the system or technology itself; see MPEP 2106.05(a) : Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
Applicant additionally argues that by use of a particular machine effects a transformation of the first and second transducers to different states. However, this argument is not persuasive as the claimed analyte monitoring system is not a particular machine, as states above, and there is no evidence of how the analyte monitoring system is effecting a transformation of first and second transducers to different states. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792